Citation Nr: 0410098	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1943 to June 1946.  

The veteran's motion to advance his case on the docket was granted 
under the provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20. 
900(c) in April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2003 the veteran requested a hearing.  He 
thereafter apparently requested that his hearing request be 
canceled and he did not appear for a hearing that had been 
scheduled for January 2004.  Therefore, the Board finds his 
request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) 
(2003).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review of 
the record shows the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in September 
2002 prior to the initial adjudication of his claim.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. § 
3.159.  In this case, service medical records show the veteran was 
treated for syphilis and gonorrhea during active service.  An 
April 1947 VA report noted the veteran had been previously treated 
for multiple joint involvement "last year" and provided 
provisional diagnoses including arthritis.  It was also noted that 
X-rays of the right shoulder and cervical spine in April 1948 were 
negative.  VA hospital records show that in July 1947, 
approximately 13 months after service, the veteran was admitted 
with complaints of pain and swelling to the feet, ankles, and 
wrists.  The diagnoses included arthritis of the hands, wrists, 
and knees, cause undetermined, and primary syphilis, adequately 
treated prior to admission.  A VA application for hospital 
treatment signed by the veteran in November 1947 included an 
undated medical opinion with diagnoses of left shoulder and left 
knee arthritis of an undetermined type and cause.  It was noted 
the veteran's arthritis was probably rheumatoid, but it was also 
noted that the veteran had not returned for an orthopedic 
consultation.  

Subsequent VA outpatient treatment records include diagnoses of 
rheumatoid arthritis onset in September 2000.  A February 2003 
statement apparently from a physician at the New Orleans VA 
Rheumatology Clinic noted the veteran had rheumatoid arthritis 
that had been present since 1946.  It was noted that this was the 
"same condition diagnosed when he was in active service."  The 
Board notes there is no evidence of a diagnosis of rheumatoid 
arthritis during active service in the present appellate record 
and no indication as to the evidence or rationale employed in the 
February 2003 statement.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  

2.  The veteran should be scheduled for an appropriate examination 
for an opinion as to whether it is as likely as not that his 
rheumatoid arthritis was incurred in or aggravated by active 
service or was manifest to a degree of 10 percent or more within 
one year of active service.  The claims folder must be available 
to, and reviewed by, the examiner.  Additional tests or studies 
should be performed as necessary for adequate opinions.  The 
examiner should reconcile any opinions given with the other 
evidence of record and provide a complete rationale.

3.  After completion of the above and any additional development 
deemed necessary, the RO should review the issue on appeal.  The 
RO must consider all applicable laws and regulations.  If the 
benefit sought remains denied, the veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded the opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

